Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Response to Amendment
	This office action is in response to the amendment filed on 3/30/2021. Currently claims 21-45 are pending.
Response to Arguments
Applicant’s arguments, see pg. 10-13, filed 3/30/2021, with respect to the rejection(s) of claim(s) 21-22, 24-34, 36-42 and 44-45 rejected under 35 USC 103 as being unpatentable over Howell in view of Najarian in view of Tran in view of Beatty and claims 23, 35 and 43 rejected under 35 USC 103 as being unpatentable over Howell in view of Najarian in view of Tran in view of Beatty in view of Telfort have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
While, there is a new rejection with new prior art, much of the same prior art is being applied and the examiner doesn’t agree with all of the arguments presented. Therefore, to help advance prosecution applicant’s arguments will be addressed.
Applicant’s arguments appear to rest mainly on the assertion that the prior art rejection fails to disclose “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise” is not taught by the prior art. Additionally, one of the arguments (argument III) additionally argues that the limitation “a second voltage amplifier configured to receive the second voltage signal with a second polarity opposite to the first polarity and output a second amplified voltage signal related to the heart rate of the subject” is not fully recited. In the current prior art rejection, the primary reference of Howell fails to teach these limitations. Thus, secondary references are relied upon to teach these limitations. Applicant appears to argue against each of these references individually. 

Argument I):
First applicant argues that the secondary reference of Najarian uses one or more sensors in a summed and non-differential combination and therefore Najarian fails to disclose differential signals or a differential signal device that subtracts or determines a difference of signals.

“Najarian discusses using one, two, or more sensors in a summed and non-differential combination (see, e.g, Najarian, paragraphs [0038] and [0045]), and Najarian is silent regarding differential signals or a differential signal device that subtracts or otherwise determines a difference of signals.” [see pg. 10 of applicant’s arguments received on 3/30/2021].

Argument II)
Next, applicant argues that the reference of Tran uses metal electrode sensors and is directed to purely bioelectrical EKG or ECG signals and thus does not disclose piezoelectric sensors that measure the heart rate as claimed. The argument seems to be that since Tran discloses electrode sensors and not piezoelectric sensors as recited in the claimed invention, it wouldn’t be obvious to consider Tran with the other references as claimed or the invention as claimed.

As applicant argues: 
“Tran is cited as allegedly disclosing a differential EKG amplifier, but Tran describes the use of two or more conductive metal electrode sensors for purely bioelectrical EKG or ECG signals, and does not teach or suggest a differential use of a piezoelectric or other electromechanical device. Any combination of Howell, Najarian, Train, and other references does not teach or suggest “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise” as recited in amended independent claim 21.” [see pg. 10 of applicant’s arguments received on 3/30/2021].

Argument III)
With respect to argument III, applicant appears to have two parts. First applicant appears to argue that Beatty’s signals alleged to be offset are not opposite polarity signals from the perspective of each passive bioelectrical sensor. Therefore, “a second voltage amplifier configured to receive the second voltage signal with a second polarity opposite to the first polarity and output a second amplified voltage signal related to the heart rate of the subject” is not recited. Second, applicant argues that Beatty is directed to purely bioelectrical EKG or ECG signals and not piezoelectric devices and thus does not disclose teach “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise, the differential signal indicative of the heart rate of the subject.”. This argument seems similar to that of argument II which is that since Beatty uses bioelectrical sensors, it wouldn’t be obvious to consider Beatty with the other references or the claimed invention.
As applicant argues:
“Beatty relies on a voltage offset being reduced by the use of two different current source locations 92 and 98, but does not teach or suggest using differential signals. Further, the signals sent between current source locations 92 and 98 and current sink locations 98 and 92 are of opposite polarity with respect to each other, but these same to signals received at each passive bioelectrical sensor 72 are different signals with a voltage offset caused by the location of the sensor and an impedance caused by surrounding tissue and blood, and those signals are not opposite polarity signals from the perspective of each passive bioelectrical sensor 72. Further, Beatty is also directed to purely bioelectrical EKG or ECG signals, and does not teach or suggest a differential use of a piezoelectric or other electromechanical device. Beatty, alone or combined with the other references, does not teach or suggest “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise” as recited in amended independent claim 21. Further still, Beatty detects impedance for each passive bioelectrical sensor 72 based on the locations of the current sources and sensors, and does not compare signals received from two or more passive bioelectrical sensors 72. Beatty, alone or combined with the other references, does not teach or suggest “the second voltage signal complementary but correlated with the first voltage” as recited in amended independent claim 21.” [see pg. 12 of applicant’s arguments received]

Argument IV) Finally, applicant argues that the reference of Telfort used in combination of the other references to teach limitations in dependent claims 23, 25 and 43 fails to remedy the deficiencies of the other references to teach the limitation. 
As applicant argues:
In rejecting dependent claims 23, 35, and 43, the Office Action cites to Telfort as allegedly disclosing out-of-phase physiological signals (Office Action, pages 27-29). However, Telfort is also silent regarding specific piezoelectric polarities, and indicates “the particular polarities of the sensing elements 420, 421 of FIG. 4 are not intended to be limiting” (Telfort, paragraph [0119]). Telfort, alone or combined with other references, does not teach or suggest “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise f as recited in amended independent claim 21.” [see pg. 12 of applicant’s arguments received on 3/15/2021]. 

In response to applicant’s arguments, overall, applicant’s arguments appear to be directed to each secondary reference individually, and not as combined with each other and the primary reference as written in the rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is important because each secondary reference includes a feature that is important to teaching the limitations.
First with respect to argument I, applicant’s argument is persuasive with respect that Najarian does not, alone, disclose the limitation “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a For any of these implementations, small deformations of the piezoelectric layer 206 induced by pressure from the underlying blood vessel produces a differential voltage output”.] Finally, as mentioned at earlier, applicant’s arguments appear to be directed to the reference of Najarian alone, and not as a combination with the other references. Najarian is relied upon solely to provide disclosure and motivation for using a second sensor and combining the data from both a first sensor taught by Howell and an additional (second) sensor. 
Second with respect to argument II, as presented in the previous and current office action the combination of Howell (the primary reference) modified by Najarian (which teaches combining different signals from two piezoelectric sensors) is further modified by Tran. While Tran does disclose using metal electrodes, Tran is still directed to cardiovascular parameters including heart rate as indicated in previous and current 





With respect to argument III), the first part of argument III that Beatty’s signals taught to be offset are not opposite polarity signals from the perspective of each passive bioelectrical sensor and therefore does not disclose “a second voltage amplifier configured to receive the second voltage signal with a second polarity opposite to the first polarity and output a second amplified voltage signal” is persuasive with the newly added limitation that “the second voltage signal complementary but correlated with the first voltage signal”. Regarding the second part of argument III that Beatty does not disclose “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise, the differential signal indicative of the heart rate of the subject” This argument is moot as Beatty was not used to teach this limitation in the prior rejection and is not used in the current rejection.

With respect to argument IV), applicant’s argument is moot. As indicated in previous office action and as pointed out in the response to arguments II), Telfort is not relied on to teach the limitation “a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise, the differential signal indicative of the heart rate of the subject”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-22 and 24-34, 36-42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al (US 7677723) hereafter known as Howell in view of .

Regarding Claim 21:
Howell discloses:
An apparatus for sensing a heart rate of a subject [see abstract… “A pair of glasses with a heart-rate monitor according to one embodiment.  The heart-rate monitor is configured to measure the heart rate of the user of the glasses.”], the apparatus comprising: 
an eyewear frame configured to be worn by the subject [see abstract… “A pair of glasses with a heart-rate monitor” and Fig. 2];
a heart rate sensing circuit configured to sense the heart rate [see Col. 4 lines 20-25… “FIGS. 3A-D show examples of circuits to measure the heart rate of a user according to different embodiments of the invention.”], the heart rate sensing circuit included with the eyewear frame [see col. 9 lines 15-20… “A number of embodiments have been described where the processing circuits are in the glasses.”]
the heart rate sensing circuit including:
a first piezoelectric sensor configured to be in communication with a first skin location of the subject [see Col. 11 lines 40-52… “In one embodiment, the sensor includes a pressure sensor, such as a piezo-electric sensor.” Please note while IR sensors are discussed extensively in many of the examples, based on this section it is understood that the broader features of IR sensors such as circuitry (but not the exact 
the first piezoelectric sensor configured to generate a first voltage signal [While Howell does not explicitly disclose generating a voltage signal… inherently this taught because a piezoelectric sensor is a device that converts electric charge (ie a voltage signal) in response to pressure, acceleration, temperature, strain or force] in response to a periodic vibration in at least one artery of the subject, the periodic vibration related to the heart rate [see Col. 11 lines 40-52  “To measure heart rate, the sensor touches a part of the skin that has an artery below it.  As the heart pumps blood flows through the artery, the artery expands and contracts.”]
However, Howell is silent as to the exact details of voltage amplification and therefore fails to disclose “a first voltage amplifier configured to receive the first voltage signal with a first polarity and output a first amplified voltage signal related to the heart rate of the subject”. Additionally, Howell only discloses using one piezoelectric sensor and thus does not disclose: “a second piezoelectric sensor configured to be in communication with a second skin location of the subject, the second piezoelectric sensor configured to generate a second voltage signal in response to the periodic vibration in the at least one artery of the subject, the second voltage signal complementary but correlated with the first voltage signal”, “a second voltage amplifier configured to receive the second voltage signal with a second polarity opposite to the first polarity” and output a second amplified voltage signal related to the heart rate of the subject” or “ a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation 
Najarian discloses that using a combination of two or more piezoelectric sensors with the sensors positioned spaced apart (thereby reciting a first and second skin location for the first and second sensor respectively) and combining the signals provides increased accuracy [see para 38 of Najarian… “Each piezoelectric electrode 212 and 214 functions as a sensor, while the combination of the two (or more) can provide more accurate results as output values are combined and signal processed.” And “The electrodes 212 and 214 are spaced apart by sufficiently small distance to facilitate highly sensitive raw data measurements under a force applied to the sensing layer 202”] in the analogous art of physiological piezoelectric sensor diagnostics [see abstract of Najarian… “The invention is a passive, wearable sensor that uses a thin piezoelectric material to produce a time history of blood pressure of the patient, with signal processing algorithms to extract physiological information.”].
Tran discloses that sensed physiological signals related to heart rate detection require an amplification of about a magnitude of 1000 for this signal to be usable (ie to provide a measurement) [see para 221 of Tran… “The electrical signal derived from the electrodes is typically 1 mV peak-peak.  In one embodiment where only one electrode 1381 or 1383 is available, an amplification of about 1000 is necessary to render this signal usable for heart rate detection.”] and that a differential amplifier between different contact points of sensors can be used to help cancel common-mode noise (understood to be reduce noise) [see para 221… “a differential amplifier is used to take advantage of the identical common mode signals from the EKG contact points, the common mode noise is automatically cancelled out using a matched differential amplifier.”] in the analogous art of cardiovascular physiological diagnostics [see para 7… “Embodiments can monitor heart rate, heart rate variability, respiratory rate, fluid status, posture and activity.”] which includes use of piezoelectric sensors [see para 261… “In a digital stethoscope embodiment, a microphone or a piezoelectric transducer is placed near the wrist artery to pick up heart rate information.”]
Baumgartner further expands on the use of differential amplifier. Baumgartner discloses that a known way to reduce common mode noise using differential amplifiers includes also measuring the voltage of two sensors differentially (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage signal with the first and second signals having opposite polarities.) [see Col. 2 lines 20-35 of Baumgartner… “Some noise such as 50 Hz or 60 Hz power line noise is mostly common mode noise (same magnitude over the entire body surface).  Physiological signals are typically measured differentially (voltage of one electrode relative to another electrode) so that common mode noise voltages can be eliminated by using differential amplifiers with high common mode rejection.”] in the analogous art of diagnostics related to the cardiovascular system [see abstract of Baumgartner … “A mixed analog and digital integrated circuit with features which are especially useful for application as a front end for physiological signal instrumentation such as electrocardiographs, electromyographs, and electroencephalographs.” And Col. 1 lines 35- 47 of Baumgartner …  “example, an electrocardiograph (ECG) measures voltages on the surface of the body that originate from nerve and muscle activity involved in the pumping action of heart muscles.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell by including a second piezoelectric sensor similar in design and in position as Howell’s first piezoelectric sensor because as taught by Najarian the use of a second sensor provides the advantage of increased accuracy.
	It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Howell in view of Najarian by adding a first and second voltage amplifier to amplify a first and second signal obtained from Howell in view of Najarian’s first and second piezoelectric sensors because as taught by Tran an amplification of at least a 1000 is required to obtain a useful signal for detecting heart rate.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Howell in view of Najarian in view of Tran by using a differential amplifier (ie a device) that receives these signals and outputs a differential signal similar to that disclosed by Tran because as disclosed by Najarian not only does the use of two piezoelectric signals but the combination of both outputs also provides increased accuracy and as disclosed by Tran the specific combination of using a differential signal will improve a device by cancelling out common noise.
	Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell in view of Najarian in view of Tran to measure differential signals from the first and second amplified voltages obtained at the first and second piezoelectric sensors (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage 


Regarding Claim 22, see rejection to claim 21 which disclose using a differential amplifier.

Regarding Claim 24, Fig. 7 of Howell [see element 752 of Howell] which discloses one embodiment that places the heart rate sensor on a nose pad. Based on the teachings of Howell, Howell in view of Najarian in view of Tran in view of Baumgartner as modified would place the second piezoelectric sensor in a similar position, thus, it is understood that the second piezoelectric sensor would be positioned on the other nose pad as well.

Regarding Clam 25, Col. 11 lines 40-53 of Howell [in particular… “As another example, the sensor presses onto the temple region of a user's head.”] discloses placing the sensor on the temple. Based on the teachings of Howell, Howell in view of Najarian in view of Tran in view of Baumgartner as modified would place the second piezoelectric sensor in a similar position, thus, it is understood that the second piezoelectric sensor would be positioned on the other temple as well.

Regarding Claims 26-28:

However, Howell in view of Najarian in view of Tran in view of Baumgartner is silent as to the exact piezoelectric sensor type used and therefore fails to disclose a piezoelectric disc, piezoelectric film or pressure-sensitive paint as claimed.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a piezoelectric sensor configured as a piezoelectric disc, piezoelectric film or pressure-sensitive paint because applicant has not disclosed that any of these particular configurations is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Howell in view of Najarian in view of Tran Baumgartner’s general piezoelectric sensor and the applicant’s invention to perform equally well because both would perform the same function of obtaining a heartbeat signal.
	Therefore, it would have been prima facie obvious to modify Howell in view of Najarian in view of Tran in view of Baumgartner to obtain the invention as specified in claims 26-28 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Howell in view of Najarian in view of Tran.

Regarding Claim 29:
FIGS. 3A-D show examples of circuits to measure the heart rate of a user according to different embodiments of the invention.”], the circuit comprising:
a first piezoelectric sensor [see Col. 11 lines 40-52… “In one embodiment, the sensor includes a pressure sensor, such as a piezo-electric sensor.” Please note while IR sensors are discussed extensively in many of the examples, based on this section it is understood that the broader features of IR sensors such as circuitry (but not the exact design of the circuits) are understood to be applicable to the cited piezo-electric sensors as well] configured to be in communication with a first skin location of the subject, the first piezoelectric sensor configured to generate a first voltage signal [While Howell does not explicitly disclose generating a voltage signal… inherently this taught because a piezoelectric sensor is a device that converts electric charge (ie a voltage signal) in response to pressure, acceleration, temperature, strain or force] in response to a periodic vibration in at least one artery of the subject, the periodic vibration related to the heart rate [see Col. 11 lines 40-52  “To measure heart rate, the sensor touches a part of the skin that has an artery below it.  As the heart pumps blood flows through the artery, the artery expands and contracts.”];
However, Howell is silent as to the exact details of voltage amplification and therefore fails to disclose “a first voltage amplifier configured to receive the first voltage signal with a first polarity and output a first amplified voltage signal related to the heart rate of the subject”. Additionally, Howell only discloses using one piezoelectric sensor and thus does not disclose “a second piezoelectric sensor configured to be in communication with a second skin location of the subject, the second piezoelectric 
“a device configured to receive the first amplified voltage signal and the second amplified voltage signal and output a differential signal that is a representation of a. difference between the first amplified voltage signal and the second amplified voltage signal to reduce common-mode noise, the differential signal indicative of heart rate of the subject.”
Najarian discloses that using a combination of two or more piezoelectric sensors with the sensors positioned spaced apart (thereby reciting a first and second skin location for the first and second sensor respectively) and combining the signals provides increased accuracy [see para 38 of Najarian… “Each piezoelectric electrode 212 and 214 functions as a sensor, while the combination of the two (or more) can provide more accurate results as output values are combined and signal processed.” And “The electrodes 212 and 214 are spaced apart by sufficiently small distance to facilitate highly sensitive raw data measurements under a force applied to the sensing layer 202”] in the analogous art of physiological piezoelectric sensor diagnostics [see abstract of Najarian… “The invention is a passive, wearable sensor that uses a thin piezoelectric material to produce a time history of blood pressure of the patient, with signal processing algorithms to extract physiological information.”].
The electrical signal derived from the electrodes is typically 1 mV peak-peak.  In one embodiment where only one electrode 1381 or 1383 is available, an amplification of about 1000 is necessary to render this signal usable for heart rate detection.”] and that a differential amplifier between different contact points of sensors can be used to help cancel common-mode noise (understood to be reduce noise) [see para 221… “a differential amplifier is used to take advantage of the identical common mode signals from the EKG contact points, the common mode noise is automatically cancelled out using a matched differential amplifier.”] in the analogous art of cardiovascular physiological diagnostics [see para 7… “Embodiments can monitor heart rate, heart rate variability, respiratory rate, fluid status, posture and activity.”] which includes use of piezoelectric sensors [see para 261… “In a digital stethoscope embodiment, a microphone or a piezoelectric transducer is placed near the wrist artery to pick up heart rate information.”]
Baumgartner further expands on the use of differential amplifier. Baumgartner discloses that a known way to reduce common mode noise using differential amplifiers includes also measuring the voltage of two sensors differentially (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage signal with the first and second signals having opposite polarities.) [see Col. 2 lines 20-35 of Baumgartner… “Some noise such as 50 Hz or 60 Hz power line noise is mostly common mode noise (same magnitude over the entire body surface).  Physiological signals are typically measured differentially (voltage of one electrode relative to another electrode) so that common mode noise voltages can be eliminated by using differential amplifiers with high common mode rejection.”] in the analogous art of diagnostics related to the cardiovascular system [see abstract of Baumgartner … “A mixed analog and digital integrated circuit with features which are especially useful for application as a front end for physiological signal instrumentation such as electrocardiographs, electromyographs, and electroencephalographs.” And Col. 1 lines 35- 47 of Baumgartner …  “example, an electrocardiograph (ECG) measures voltages on the surface of the body that originate from nerve and muscle activity involved in the pumping action of heart muscles.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell by including a second piezoelectric sensor similar in design and in position as Howell’s first piezoelectric sensor because as taught by Najarian the use of a second sensor provides the advantage of increased accuracy.
	It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Howell in view of Najarian by adding a first and second voltage amplifier to amplify a first and second signal obtained from Howell in view of Najarian’s first and second piezoelectric sensors because as taught by Tran an amplification of at least a 1000 is required to obtain a useful signal for detecting heart rate.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Howell in view of Najarian in view of Tran by using a differential amplifier (ie a device) that receives these signals and outputs a differential signal similar to that disclosed by Tran because as disclosed by Najarian not only does the use of two piezoelectric signals but the combination of both outputs also provides 
	Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell in view of Najarian in view of Tran to measure differential signals from the first and second amplified voltages obtained at the first and second piezoelectric sensors (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage signal with the first and second signals having opposite polarities.) similarly as that disclosed by Baumgartner as this helps to further remove noise; thereby improving the accuracy of sensed physiological parameters.



Regarding Claim 30, see rejection to claim 29 above which discloses a differential amplifier.

Regarding Claim 31, Col. 7 lines 25-35 of Howell [in particular “In another embodiment, the signals S1 could be sent to the input of an analog-to-digital converter, whose outputs are received by a digital signal processor to digitally process the signals.”] and Col. 8 lines 64-67 of Howell [in particular “In another embodiment, the signals S1 could be sent to the input of an analog-to-digital converter, whose outputs are received by a digital signal processor to digitally process the signals.”] disclose a lesser preferred embodiment that includes a digital signal processor to improve noise to signal ratio. 


Regarding Claim 32, col. 9 lines 15-20 of Howell [… “A number of embodiments have been described where the processing circuits are in the glasses.”] disclose this limitation.

Regarding Claim 33, Fig. 7 [see element 752 of Howell] which discloses one embodiment that places the heart rate sensor on a nose pad. Based on the teachings of Howell, Howell in view of Najarian in view of Tran in view of Baumgartner as modified would place the second piezoelectric sensor in a similar position, thus, it is understood that the second piezoelectric sensor would be positioned on another nose pad as well.

Regarding Clam 34, Col. 11 lines 40-53 of Howell [ in particular… “As another example, the sensor presses onto the temple region of a user's head.”] discloses placing the sensor on the temple. Based on the teachings of Howell, Howell in view of Najarian in view of Tran in view of Baumgartner as modified would place the second piezoelectric sensor in a similar position, thus, it is understood that the second piezoelectric sensor would be positioned on another temple as well.



Regarding Claims 36-38:
Howell in view of Najarian in view of Tran in view of Baumgartner discloses the invention substantially as claimed including all the limitations of claim 21.
However, Howell in view of Najarian in view of Tran in view of Baumgartner is silent as to the exact piezoelectric sensor type used and therefore fails to disclose a piezoelectric disc, piezoelectric film or pressure-sensitive paint as claimed.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a piezoelectric sensor configured as a piezoelectric disc, piezoelectric film or pressure-sensitive paint because applicant has not disclosed that any of these particular configurations is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Howell in view of Najarian in view of Tran in view of Baumgartner’s general piezoelectric sensor and the applicant’s invention to perform equally well because both would perform the same function of obtaining a heartbeat signal.
	Therefore, it would have been prima facie obvious to modify Howell in view of Najarian in view of Tran in view of Baumgartner to obtain the invention as specified in claims 36-38 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Howell in view of Najarian in view of Tran in view of Baumgartner.



Regarding Claim 39:
Howell discloses
An eyewear frame configured to be worn by a subject [see abstract… “A pair of glasses with a heart-rate monitor according to one embodiment.  The heart-rate monitor is configured to measure the heart rate of the user of the glasses.”], the eyewear frame comprising:
a first piezoelectric sensor configured to be in communication configured to be in communication with a first skin location of the subject [see Col. 11 lines 40-52… “In one embodiment, the sensor includes a pressure sensor, such as a piezo-electric sensor.” the first piezoelectric sensor configured to generate a first voltage signal [While Howell does not explicitly disclose generating a voltage signal… inherently this taught because a piezoelectric sensor is a device that converts electric charge (ie a voltage signal) in response to pressure, acceleration, temperature, strain or force] in response to a periodic vibration in at least one artery of the subject, the periodic vibration related to a heart rate of the subject [see Col. 11 lines 40-52  “To measure heart rate, the sensor touches a part of the skin that has an artery below it.  As the heart pumps blood flows through the artery, the artery expands and contracts.”]
However, Howell is silent as to the exact details of voltage amplification and therefore fails to disclose “a first voltage amplifier configured to receive the first voltage signal with a first polarity and output a first amplified voltage signal related to the heart rate of the subject”. Additionally, Howell only discloses using one piezoelectric sensor 
Najarian discloses that using a combination of two or more piezoelectric sensors with the sensors positioned spaced apart (thereby reciting a first and second skin location for the first and second sensor respectively) and combining the signals provides increased accuracy [see para 38 of Najarian… “Each piezoelectric electrode 212 and 214 functions as a sensor, while the combination of the two (or more) can provide more accurate results as output values are combined and signal processed.” And “The electrodes 212 and 214 are spaced apart by sufficiently small distance to facilitate highly sensitive raw data measurements under a force applied to the sensing layer 202”] in the analogous art of physiological piezoelectric sensor diagnostics [see abstract of Najarian… “The invention is a passive, wearable sensor that uses a thin piezoelectric material to produce a time history of blood pressure of the patient, with signal processing algorithms to extract physiological information.”].
Tran discloses that sensed physiological signals related to heart rate detection require an amplification of about a magnitude of 1000 for this signal to be usable (ie to provide a measurement) [see para 221 of Tran… “The electrical signal derived from the electrodes is typically 1 mV peak-peak.  In one embodiment where only one electrode 1381 or 1383 is available, an amplification of about 1000 is necessary to render this signal usable for heart rate detection.”] and that a differential amplifier between different contact points of sensors can be used to help cancel common-mode noise (understood to be reduce noise) [see para 221… “a differential amplifier is used to take advantage of the identical common mode signals from the EKG contact points, the common mode noise is automatically cancelled out using a matched differential amplifier.”] in the analogous art of cardiovascular physiological diagnostics [see para 7… “Embodiments can monitor heart rate, heart rate variability, respiratory rate, fluid status, posture and activity.”] which includes use of piezoelectric sensors [see para 261… “In a digital stethoscope embodiment, a microphone or a piezoelectric transducer is placed near the wrist artery to pick up heart rate information.”]
Baumgartner further expands on the use of differential amplifier. Baumgartner discloses that a known way to reduce common mode noise using differential amplifiers includes also measuring the voltage of two sensors differentially (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage signal with the first and second signals having opposite polarities.) [see Col. 2 lines 20-35 of Baumgartner… “Some noise such as 50 Hz or 60 Hz power line noise is mostly common mode noise (same magnitude over the entire body surface).  Physiological signals are typically measured differentially (voltage of one electrode relative to another electrode) so that common mode noise voltages can be eliminated by using differential amplifiers with high common mode rejection.”] in the analogous art of diagnostics related to the cardiovascular system [see abstract of Baumgartner … “A mixed analog and digital integrated circuit with features which are especially useful for application as a front end for physiological signal instrumentation such as electrocardiographs, electromyographs, and electroencephalographs.” And Col. 1 lines 35- 47 of Baumgartner …  “example, an electrocardiograph (ECG) measures voltages on the surface of the body that originate from nerve and muscle activity involved in the pumping action of heart muscles.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell by including a second piezoelectric sensor similar in design and in position as Howell’s first piezoelectric sensor because as taught by Najarian the use of a second sensor provides the advantage of increased accuracy.
	It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Howell in view of Najarian by adding a first and second voltage amplifier to amplify a first and second signal obtained from Howell in view of Najarian’s first and second piezoelectric sensors because as taught by Tran an amplification of at least a 1000 is required to obtain a useful signal for detecting heart rate.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Howell in view of Najarian in view of Tran by using a differential amplifier (ie a device) that receives these signals and outputs a differential 
	Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell in view of Najarian in view of Tran to measure differential signals from the first and second amplified voltages obtained at the first and second piezoelectric sensors (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage signal with the first and second signals having opposite polarities.) similarly as that disclosed by Baumgartner as this helps to further remove noise; thereby improving the accuracy of sensed physiological parameters.


Regarding Claim 40, Fig. 7 [see element 752 of Howell] which discloses one embodiment that places the heart rate sensor on a nose pad. Based on the teachings of Howell, Howell in view of Najarian in view of Tran in view of Baumgartner as modified would place the second piezoelectric sensor in a similar position, thus, it is understood that the second piezoelectric sensor would be positioned on another nose pad as well.

Regarding Clam 41, Col. 11 lines 40-53 of Howell [ in particular… “As another example, the sensor presses onto the temple region of a user's head.”] discloses placing the sensor on the temple. Based on the teachings of Howell, Howell in view of Najarian in 





Regarding Claim 42:
Howell discloses
A method for sensing a heart rate of a subject [see abstract… “The heart-rate monitor is configured to measure the heart rate of the user of the glasses.”], the method comprising:
generating a first voltage signal with a first polarity [see Col. 11 lines 40-52… “In one embodiment, the sensor includes a pressure sensor, such as a piezo-electric sensor.” While Howell does not explicitly disclose generating a voltage signal… inherently this taught because a piezoelectric sensor is a device that converts electric charge (ie a voltage signal) in response to pressure, acceleration, temperature, strain or force] in response to a periodic vibration in at least one artery of the subject, the periodic vibration related to the heart rate [see Col. 11 lines 40-52… “To measure heart rate, the sensor touches a part of the skin that has an artery below it.  As the heart pumps blood flows through the artery, the artery expands and contracts.  The sensor can sense the pulsation based on the change in pressure exerted on the sensor.”].

Najarian discloses that using a combination of two or more piezoelectric sensors with the sensors positioned spaced apart (thereby reciting a first and second skin location for the first and second sensor respectively) and combining the signals provides increased accuracy [see para 38 of Najarian… “Each piezoelectric electrode 212 and 214 functions as a sensor, while the combination of the two (or more) can provide more accurate results as output values are combined and signal processed.” And “The electrodes 212 and 214 are spaced apart by sufficiently small distance to facilitate highly sensitive raw data measurements under a force applied to the sensing layer 202”] in the analogous art of physiological piezoelectric sensor diagnostics [see abstract of Najarian… “The invention is a passive, wearable sensor that uses a thin piezoelectric material to produce a time history of blood pressure of the patient, with signal processing algorithms to extract physiological information.”].
Tran discloses that sensed physiological signals related to heart rate detection require an amplification of about a magnitude of 1000 for this signal to be usable (ie to provide a measurement) [see para 221 of Tran… “The electrical signal derived from the electrodes is typically 1 mV peak-peak.  In one embodiment where only one electrode 1381 or 1383 is available, an amplification of about 1000 is necessary to render this signal usable for heart rate detection.”] and that a differential amplifier between different contact points of sensors can be used to help cancel common-mode noise (understood to be reduce noise) [see para 221… “a differential amplifier is used to take advantage of the identical common mode signals from the EKG contact points, the common mode noise is automatically cancelled out using a matched differential amplifier.”] in the analogous art of cardiovascular physiological diagnostics [see para 7… “Embodiments can monitor heart rate, heart rate variability, respiratory rate, fluid status, posture and activity.”] which includes use of piezoelectric sensors [see para 261… “In a digital stethoscope embodiment, a microphone or a piezoelectric transducer is placed near the wrist artery to pick up heart rate information.”]
Baumgartner further expands on the use of differential amplifier. Baumgartner discloses that a known way to reduce common mode noise using differential amplifiers includes also measuring the voltage of two sensors differentially (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage signal with the first and second signals having opposite polarities.) [see Col. 2 lines 20-35 of Baumgartner… “Some noise such as 50 Hz or 60 Hz power line noise is mostly common mode noise (same magnitude over the entire body surface).  Physiological signals are typically measured differentially (voltage of one electrode relative to another electrode) so that common mode noise voltages can be eliminated by using differential amplifiers with high common mode rejection.”] in the analogous art of diagnostics related to the cardiovascular system [see abstract of Baumgartner … “A mixed analog and digital integrated circuit with features which are especially useful for application as a front end for physiological signal instrumentation such as electrocardiographs, electromyographs, and electroencephalographs.” And Col. 1 lines 35- 47 of Baumgartner …  “example, an electrocardiograph (ECG) measures voltages on the surface of the body that originate from nerve and muscle activity involved in the pumping action of heart muscles.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell by including a second piezoelectric sensor similar in design and in position as Howell’s first piezoelectric sensor because as taught by Najarian the use of a second sensor provides the advantage of increased accuracy.
	It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Howell in view of Najarian by adding a first and second voltage amplifier to amplify a first and second signal obtained from Howell in view of Najarian’s first and second piezoelectric sensors because as taught by Tran an amplification of at least a 1000 is required to obtain a useful signal for detecting heart rate.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Howell in view of Najarian in view of Tran by using a differential amplifier (ie a device) that receives these signals and outputs a differential 
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Howell in view of Najarian in view of Tran to measure differential signals from the first and second amplified voltages obtained at the first and second piezoelectric sensors (measuring differentially is understood to include a first and second voltage signal complementary but correlated with the first voltage signal with the first and second signals having opposite polarities.) similarly as that disclosed by Baumgartner as this helps to further remove noise; thereby improving the accuracy of sensed physiological parameters.

Regarding Claim 44:
providing an eyewear frame [see Fig. 1 of Howell] that includes a first nose pad and a second nose pad [see Fig. 7 elements 752 of Howell], the eyewear frame including a first piezoelectric sensor [see Col. 11 lines 40-52 of Howell… “In one embodiment, the sensor includes a pressure sensor, such as a piezo-electric sensor.” and see abstract of Howell… “A pair of glasses with a heart-rate monitor”] included with the first nose pad [see element 750 of Howell which shows a sensor placed inside a nose pad], and a second piezoelectric sensor included with the second nose pad [Based on the teachings of Howell, Howell in view of Najarian in view of Tran in view of Baumgartner as modified would place the second piezoelectric sensor in a similar 
wherein the first piezoelectric sensor is configured to be in communication with skin of the subject, the first piezoelectric sensor configured to generate the first voltage signal [see Col. 11 lines 40-52 of Howell  “To measure heart rate, the sensor touches a part of the skin that has an artery below it.  As the heart pumps blood flows through the artery, the artery expands and contracts.”], and
wherein the second piezoelectric sensor is configured to be in communication with the skin of the subject, the second piezoelectric sensor configured to generate the second voltage signal [see rejection to claim 42 above which discloses a second sensor positioned similarly to the first. Since the first sensor is positioned in communication with the skin as outlined earlier in this claim rejection, the second is positioned in communication with the skin as well].


Regarding Claim 45:
providing an eyewear frame [see Fig. 1 of Howell] that includes a first temple and a second temple [see Fig. 4 element 700 and Col. 8 lines 49-60… in particular “The two ends of the strap could be coupled to the temples of the glasses” which indicates there are two temples on the frame], the eyewear frame including a first piezoelectric sensor [see Col. 11 lines 40-52 of Howell … “In one embodiment, the sensor includes a pressure sensor, such as a piezo-electric sensor.”  and abstract of Howell… “A pair of glasses with a heart-rate monitor” and Fig. 2] included with the first temple [see Col. 11 As another example, the sensor presses onto the temple region of a user's head.”], and a second piezoelectric sensor included with the second temple [Based on the teachings of Howell, Howell in view of Najarian in view of Tran in view of Baumgartner as modified would place the second piezoelectric sensor in a similar position, thus, it is understood that the second piezoelectric sensor would be positioned on another temple as well.]
wherein the first piezoelectric sensor is configured to be in communication with skin of the subject [see Col. 11 lines 40-52 of Howell  “To measure heart rate, the sensor touches a part of the skin that has an artery below it.  As the heart pumps blood flows through the artery, the artery expands and contracts.”], 
the first piezoelectric sensor configured to generate the first voltage signal [see rejection to claim 42 above which discloses the piezoelectric sensor inherently generate the first voltage signal], and wherein the second piezoelectric sensor is configured to be in communication with the skin of the subject [see rejection to claim 42 above and Col. 11 lines 40-52 of Howell as discussed above, the second piezoelectric sensor is positioned similarly as the first. since the first piezoelectric sensor is in communication with the skin, the second is as well], the second piezoelectric sensor configured to generate the second voltage signal [see rejection to claim 42 above which discloses a second sensor positioned similarly to the first. Since the first sensor is positioned in communication with the skin as outlined earlier in this claim rejection, the second is positioned in communication with the skin as well].


s 23, 35 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Najarian in view of Tran in view of Baumgartner as applied to claims 21, 29 and 42 respectively above, and further in view of Telfort et al (US 20110213271) hereafter known as Telfort.
Howell in view of Tran in view of Najarian in view of Baumgartner discloses the invention substantially as claimed including all the limitations of claims 21, 29 and 42 as discussed above.
However, Howell in view of Tran in view of Najarian in view of Baumgartner doesn’t disclose the second voltage signal that is outputted by the second voltage amplifier is 180 degrees out of phase with the first voltage signal that is outputted by the first voltage amplifier.
Telfort discloses outputting signals for two different physiological signals 180 degrees from each other to provide noise attenuation for the two signals [see paras 93-94 in particular “In FIG. 3A, the piezoelectric films 320, 321 are configured so as to generate output signals where the physiological signal components are 180 degree or approximately 180 degree out of phase.” and para 33.. “FIG. 3A is a schematic illustration of an embodiment of a circuit for improving signal-to-noise ratio by combining physiological signals from two or more acoustic sensing elements”] in the analogous art of piezoelectric physiological diagnostics [see para 7 in particular “Due in large part to the above attributes, piezoelectric membranes are particularly suited for the capture of acoustic waves and the conversion thereof into electric signals and, accordingly, have found application in the detection of body sounds.”].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sakai et al (US 20150003124) hereafter known as Sakai. Sakai is directed to the analogous field of devices that use voltage amplifying [see abstract]. In particular Sakai discloses that conventional noise filtering for these devices that use voltage amplification includes detection of common-mode voltage and based on the determined common-mode voltage the device creates a cancelling voltage that is polar opposite with the same magnitude which cancels the common-mode voltage [see all of para 2 but in particular… “a cancelling voltage with the same magnitude as the common-mode voltage but a polarity opposite thereto, and then superposes the cancelling voltage in between the AC power source and a connection point of the grounded capacitor on the line to thereby cancel the common-mode voltage”].



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792